DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-8, 11, & 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art are those recited in the previous action, and will not be recited here for the sake of brevity (see action dated 10/22/2021). As applicant has amended claim 1 to include the previously cited allowable subject matter of claim 12, the prior art fails to teach the totality of claim 1. Specifically, claim 1 now requires the detection of wet laundry amount to be performed by rotating the tub at a preset speed. This is understood to mean that the tub must be rotating at the preset speed during the detection, i.e. the speed does not change from the preset value during the detection and determination of the wet laundry and final water level. This is a key difference from the prior art, as the previously cited Moon reference requires the on/off operation of the motor spinning the drum in order to detect the laundry amount via the inertia of the rotating drum. Accordingly it in not possible for the Moon reference to have a preset tub rotation speed during detection of the wet laundry amount. Moreover, there does not appear to be any possible modification to the Moon reference that would read on the claim, as the type of modification required to read on the claim would require a wholly different process of detection for both dry and wet laundry amounts. Thus, there appears to be no prior art, on the record, which provides one of ordinary skill in the art with reasonable motivation to perform a modification that would render claim 1 obvious. Thus claim 1 and its dependents are considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711